COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Mack B. Yates v. Harris County

Appellate case number:     01-16-00086-CV

Trial court case number: 2014-67727

Trial court:               113th District Court of Harris County

         On December 1, 2016, this Court dismissed appellant Mack B. Yates’s motions for the
appellate record be filed without cost as moot because (1) we issued an order directing the record
to be filed without cost and (2) the clerk’s record was filed on November 4, 2016 and the reporter
sent an information sheet stating that a reporter’s record was not taken. A copy of the record was
sent to appellant by overnight mail on November 29, 2016.
       Appellant subsequently filed a “letter motion” claiming that the record is incomplete and
requesting that we (1) “set aside” our order dismissing his motions as moot, (2) “reorder the clerk
and reporter to file a complete record,” and (3) extend the time to file his appellate brief until the
requested records are provided.
        We deny appellant’s requests to withdraw our prior order and to reorder the clerk and
reporter to file the record in this appeal. The clerk’s record on file and the reporter’s statement that
a reporter’s record was not taken appear to be the complete record in this case. If appellant believes
the record to be inaccurate, he may request supplementation of the record by letter to the trial court
clerk and/or request in his appellant’s brief a correction of any particular perceived inaccuracy.
See TEX. R. APP. P. 34.5(c)(1); 34.6(e)(2).
        We grant appellant an extension of 30 days from the date of this order to file his appellate
brief. No further extensions will be entertained absent extraordinary circumstances.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                     Acting individually


Date: January 31, 2017